TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00150-CV



                        In re Cunningham Constructors & Associates, Inc.


                    ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                              MEMORANDUM OPINION


                  Relator Cunningham Constructors & Associates, Inc. has filed a petition for writ of

mandamus challenging the trial court’s order transferring venue of its suit against the real party in

interest, Atlas Electric of West Texas, LLC. See Tex. R. App. P. 52.8. Having reviewed relator’s

filings, the responses, and the record provided, we deny relator’s petition for mandamus relief. See

id. R. 52.8(a).



                                                __________________________________________

                                                Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: May 1, 2015